PER CURIAM:
Petitioner Robert John Wolcott appeals from a judgment entered in the District of Connecticut, Jon 0. Newman, District Judge, dismissing his petition for a writ of habeas corpus and rejecting his claim that under 18 U.S.C. § 3568 (1970) he was entitled to credit against his federal sentence for pretrial incarceration although he had already been given credit for such pretrial incarceration against a state sentence served consecutively. We affirm for the reasons stated in Judge Newman’s opinion. 365 F.Supp. 138 (D.Conn.1973).